FDETAILED ACTION
This is non-final office action on the merits in response to the application filed on 10/09/2020. 
Claim 16, 18 and 20-36 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/2020 has been entered.
 
Response to Amendment/Argument
Rejection under 35 U.S.C. § 112:
112 rejections have been withdrawn based on amendment.
Rejection under 35 U.S.C. § 103:
The applicant asserts that the cited references do not teach or suggest using different connection methods based on whether a specified payment device is a remote payment device or a local payment device on page 12 of remark filed on 08/26/2020. The examiner respectfully disagrees. Suzuki discloses two alternatives to make transaction, (i.e. non-contact IC and money 
The applicant further asserts that Visuri does not teach “a classification of the transaction terminal based on data received from the transaction terminal” on page 12-14 of remark filed on 08/26/2020, the examiner respectfully disagrees. Under broadest interpretation, the limitation broadly recites receiving data and identify classification, Visuri taught that connection is selected for each application (classification) based on plurality of factor (received data). Visuri inherently teaches at least classification such as classify by time, quality of signal and/or bandwidth need, see paragraph 0045-0054. Therefore, Visuri teaches the claim. 
Regarding claim 23, previous rejection has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim16, 24-29 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machine Translation of Suzuki Fumio (JP 2012123700 A; hereinafter, "Suzuki") and further in view of Machine Translation of Basetsu Hisahiro (JP 200999076 A; hereinafter, "Basetsu"), and Ichimaru et al. (US 2012/0032789 A1; hereinafter, “Ichimaru”) and White (US 20120233005 A1; hereinafter, “White”).
With respect to claim 16 and 33-34:
Suzuki teaches a mobile terminal comprising:
a mobile communication controller configured to connect wirelessly to a public communication network; a near-field communication controller. (The mobile phone 3 is a portable telephone set which has a function linked to the network 9, it has the wide-area radio part 308 (Fig.2) for connecting with the base station 6, and also has the short-distance-radio part 303 for connecting with the sized terminal 2, and functions as a portable communication terminal. See at least Paragraph [0014])
at least one memory configured to store computer program code. (The specific information storage part 302 has memorized specific information peculiar to the mobile phone 3. See at least Paragraph [0035])
at least one processor configured to access the at least one memory and operate as instructed by the computer program code, the computer program code. (The control part 301 controls each part of the mobile phone 3. See at least Paragraph [0035])
a plurality of payment devices are connecting to the mobile communication controller and the near-field communication controller, the plurality of payment devices comprising at least one remote payment device configured to communicate with the mobile terminal via the public communication network through a router using the mobile communication controller and at least one local payment device configured to communicate with the mobile terminal using the near-field communication controller. 
each of the plurality of payment devices storing a value balance. (The sized terminal 2 (Fig.2) has a short-distance-radio function by non-contact IC and the short-distance-radio part 203. Non-contact IC is the same as that of what is used for the electronic money card, memorizes the balance of electronic money. The server connecting means linked to the settling server (electronic money server 4) which settles the price for making the balance of electronic money increase, the balance of electronic money was memorized. See at least Paragraph [0010] and [0084])
being external to the mobile terminal. (The short-distance-radio part 303 for connecting with the sized terminal 2. See at least Paragraph [0014] and Fig. 1)
determine whether the specified payment device is one of the at least one remote payment device or one of the at least one local payment device. (The mobile phone 3 is a portable telephone set which has a function linked to the network 9, it has the wide-area radio part 308 (Fig.2) for connecting with the base station 6, and also has the short-distance-radio part 303 for connecting with the sized terminal 2, and functions as a 
first connecting code configured to cause the at least one processor to control the mobile terminal to: connect with the […] payment device via the public communication network though the router using the mobile communication controller in response to the specified payment device being one of the at least one remote payment device, and the near-field communication controller in response to the specified payment device being one of the at least one local payment device. (The mobile phone 3 is a portable telephone set which has a function linked to the network 9, it has the wide-area radio part 308 (Fig.2) for connecting with the base station 6, and also has the short-distance-radio part 303 for connecting with the sized terminal 2, and functions as a portable communication terminal. In this case, even if it does not connect non-contact IC to the reader/writer of a shop front, it can connect with an electronic money server using the communication network connect function which a mobile phone has, and can charge in non-contact IC from an electronic money server by credit settlement etc. The short-distance-radio part 303 for connecting with the sized terminal 2. See at least Paragraph [0003] and [0014])
and relay code configured to cause the at least one processor to: when the […] payment device is one of the at least one local payment device, […] so that the value balance stored in the […] payment device is reduced in response to the payment request sent by the transaction terminal. (The sized terminal 2 (Fig.2) has a short-distance-radio function by non-contact IC and the short-distance-radio part 203. Non-contact IC is the same as that of what is used for the electronic money card, memorizes the balance of electronic money, and fluctuates the balance concerned by the instructions from the outside. See at least Paragraph [0010]). 
Suzuki does not the following limitations, however, Basetsu teaches:
a reader/writer communication controller configured to communicate wirelessly with a reader/writer interface of a transaction terminal. (Performs non-contact data communications via antenna ANT3 with the reader/writer 20b or the reader/writer 20c, and electromagnetic coupling type of the store device 20 (refer to Fig.1). See at least Paragraph [0039])
second connecting code configured to cause the at least one processor to control the mobile terminal to connect with, after the mobile terminal has connected with the […] payment device, the transaction terminal using the reader/writer communication controller. (The reader/writer 20c which carries out non-contact data communications to the mobile phone 10, and it delivers and receives the electronic money service management device 30 and data required for electronic money settlement of accounts via a network. See at least Paragraph [0031]). 
the mobile terminal is connected to both the […] payment device using the near- field communication controller and the transaction terminal using the reader/writer communication controller, relay the payment transaction between the […] payment device and the transaction terminal. (It unites with the register terminal 20a, for example, and the reader/writer 20b delivers and receives data required for electronic money settlement of accounts between the noncontact IC chips (it mentions below) with which the mobile phone 10 is provided under control of the register terminal 20a concerned. The electronic money remainder after settlement of accounts follows a course contrary to the above, and from the reader/writer 20b, data forwarding of it is carried out and it is memorized to the noncontact IC chip of the mobile phone 10. See at least Paragraph [0032]-[0034])
Suzuki discloses a system for multiple payment devices connecting to a mobile phone for performing transaction. Basetsu discloses a system of using mobile phone to performing transaction in a store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the payment system of Suzuki the ability to performing payment in a store using mobile phone as taught by Basetsu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Suzuki does not teach detecting code configured to cause the at least one processor to detect a plurality of payment devices […]; specifying code configured to cause the at least one processor to specify, from among the plurality of payment devices, a payment device which is to be connected to the transaction terminal. However, Ichimaru teaches detecting code configured to cause the at least one processor to detect a plurality of payment devices, each of the plurality of payment devices; specifying code configured to cause the at least one processor to specify, from among the plurality of payment devices, a payment device. (in the case where a plurality of secure elements are housed in a mobile terminal 100 and the same application is recorded in multiple secure elements, it is detected in advance that the same application is recorded in multiple secure elements, and secure element prioritization is automatically executed by the RF chip 120 on the basis of the respective application values (such as balance information, for example).. See at least Paragraph [0177]). Suzuki discloses a system for multiple payment devices connecting to a mobile phone for performing transaction. Ichimaru discloses a method of specifying one of multiple payment device for performing transaction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the payment system of Suzuki the ability to specify among multiple payment device as taught by Ichimaru since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Suzuki does not teach when the specified payment device is one of the at least one remote payment device, and the mobile terminal is connected to both the specified payment device via the public communication network through the router using the mobile communication controller and the transaction terminal using the reader/writer communication controller, relay a payment transaction between the specified payment device and the transaction terminal so that the value balance stored in the specified payment device is reduced in response to a payment request sent by the transaction terminal. However, White teaches when the specified payment device is one of the at least one remote payment device, and the mobile terminal is connected to both the specified payment device via the public communication network through the router using the mobile communication controller and the transaction terminal using the reader/writer communication controller, relay a payment transaction between the specified payment device and the transaction terminal so that the value balance stored in the specified payment device is reduced in response to a payment request sent by the transaction terminal. (When mobile device 220-b is in communication with cellular network 135-d, payment code providing module 415 may request and receive a dynamically generated perishable payment code from payment authority 205-b in real-time by way of the Internet 135-c, cellular network 135-d, and cellular transceiver 420. Payment code providing module 415 may then provide the received payment code to merchant POS terminal 225-b for processing over NFC transceiver 425 or another type of transceiver (e.g., Bluetooth, Wi-Fi, etc.). At block 505, a request to authorize a transaction is received from a point of sale terminal using a payment code provided to the point of sale terminal via a mobile device. At block 515, the transaction is authorized to the point of sale terminal based on the determination of block 510. See at least Paragraph [0047]-[0050] and [0054]-[0061])
White disclose an electronic transaction system. It would have been obvious to one of ordinary still in the art to include in the system of Suzuki the ability as taught by White since the claimed invention is merely a combination of old elements, and in the combination each element 
Claim 33, a method with the same scope as claim 16, is also rejected.
Claim 34, a non-transitory computer readable media with the same scope as claim 16, is also rejected.
With respect to claim 24:
Suzuki further teaches wherein the plurality of payment devices comprises a payment device configured to communicate with the mobile terminal via the public communication network, and wherein the detecting code is further configured to cause the at least one processor to transmit inquiry information to the payment device via the public communication network the relay code is further configured to cause the at least one processor to determine whether the payment device is usable based on whether reply information is received in response to the inquiry information. (The control part 301 will require ID information of the sized terminal 2 (Step 50). The control part 201 will require transmission of specific information from the mobile phone 3, if a demand of ID information is received (Step 55). It is made to judge whether if ID information is received from the sized terminal 2, the ID information concerned of the control part 301 is the same as that of what is memorized to the ID information storage part 312 to the ID information judgment part 311. 
When not the same, the control part 301 refuses access from the sized terminal 2. 
When the same, the control part 301 generates a settlement request in the settlement-of-accounts part 309, and transmits to the electronic money server 4 from the wide-area radio part 308 (Step 75). See at least Paragraph [0048]-[0052])
With respect to claim 25:
Suzuki further teaches authentication code configured to cause the at least one processor to store key information for authenticating a transfer restricting code configured to control the at least one processor to restrict data which is transferred to the payment device to only data that is received from a device authenticated by predetermined key information; and presentation code configured to cause the at least one processor to present the key information to the transfer restricting code. (The control part 301 will require ID information of the sized terminal 2 (Step 50). The control part 201 will require transmission of specific information from the mobile phone 3, if a demand of ID information is received (Step 55). It is made to judge whether if ID information is received from the sized terminal 2, the ID information concerned of the control part 301 is the same as that of what is memorized to the ID information storage part 312 to the ID information judgment part 311. When not the same, the control part 301 refuses access from the sized terminal 2. When the same, the control part 301 generates a settlement request in the settlement-of-accounts part 309, and transmits to the electronic money server 4 from the wide-area radio part 308 (Step 75). See at least Paragraph [0048]-[0052])
With respect to claim 26:
Suzuki further teaches wherein the authentication code is further configured to cause the at least one processor to control the mobile terminal to hold the key information which is generated in pairing processing for pairing with the payment device. (The control part 301 will require ID information of the sized terminal 2 (Step 50). The control part 201 will require transmission of specific information from the mobile phone 3, if a demand of ID information is received (Step 55). It is made to judge whether if ID information is received from the sized 
When the same, the control part 301 generates a settlement request in the settlement-of-accounts part 309, and transmits to the electronic money server 4 from the wide-area radio part 308 (Step 75). See at least Paragraph [0048]-[0052])
With respect to claim 27:
Suzuki further teaches 
wherein the plurality of payment devices comprises a payment device and a server-side payment device. (The communications department 402 is an interface linked to the network 9. It is checked whether the specific information judgment part 403 has the specific information obtained from the mobile phone 3. See at least Paragraph [0040]-[0041])
that executes balance change processing which changes a balance of electronic value which is stored in the payment device by inputting balance change information to the payment device via the public communication network. (The control part 301 generates a settlement request in the settlement-of-accounts part 309, and transmits to the electronic money server 4 from the wide-area radio part 308. the control part 401 notifies the completion of settlement of accounts by generating the increase instructions which increase the electronic money for a settlement amount, and transmitting to the mobile phone 3. The control part 301 will instruct charge to the sized terminal 2 by the charge instruction part 304, if the notice of the completion of 
and wherein the detecting code is further configured to cause the at least one processor to transmit inquiry information to the server-side payment device and, if reply information to the inquiry information is acquired, determine that the server-side payment device is usable. (The control part 301 generates a settlement request in the settlement-of-accounts part 309, and transmits to the electronic money server 4 from the wide-area radio part 308. The amount of money (this amount of money serves as a candidate for settlement of accounts) to charge is contained in the settlement request. When required, the ID information etc. which were obtained from the sized terminal 2 may be included. The control part 401 makes the account information judgment part 407 check whether the credit card information which the account for settlement of accounts existed to the specific information of the mobile phone 3, or was matched with specific information exists, when a settlement request is received from the mobile phone 3. See at least Paragraph [0052]-[0053])
With respect to claim 28:
Suzuki further teaches wherein the computer program code further comprises providing code configured  to cause the at least one processor to provide to the specified server-side payment device, key information which is temporarily valid, the key information being generated in pairing processing  with a transfer restricting code configured to control the at least one processor to restrict data which is  transferred to the payment device to only data that includes predetermined  key information, wherein of the specified server-side payment device is configured to attach provided key information corresponding to each payment device to  the balance change information  which is input to the one or more than one payment device. (The control part 301 generates a settlement request in the settlement-of-accounts part 309, and transmits to the electronic money server 4 from the wide-area radio part 308. The amount of money (this amount of money serves as a candidate for settlement of accounts) to charge is contained in the settlement request. When required, the ID information etc. which were obtained from the sized terminal 2 may be included. The control part 401 settles accounts by making the server for credit cards transmit a settlement amount (amount of money to charge) and credit information to the settlement-of-accounts part 405. Next, a check of that settlement of accounts completed the control part 401 by the settlement-of-accounts judgment part 406 will notify the completion of settlement of accounts of the purport that settlement of accounts was completed to the mobile phone 3 (Step 80). See at least Paragraph [0052]-[0054])
With respect to claim 29:
Ichimaru further teaches wherein the computer program code further comprises storage code configured  to cause the at least one processor to temporarily store a plurality of electronic balance values respectively corresponding to the plurality of payment devices; and when request information is received from the transaction terminal, the specifying code is further configured to cause the at least one processor to immediately specify a the payment device with which connection should be established based on the plurality of electronic balance values. (In the case where a plurality of secure elements are housed in a mobile terminal 100 and the same application is recorded in multiple secure elements, it is detected in advance that the same application is recorded in multiple secure elements, and secure element prioritization is 
With respect to claim 35:
Suzuki further teaches wherein the transaction terminal comprises a payment terminal. (The electronic money system 1 comprises the sized terminal 2, the mobile phone 3, the electronic money server 4, the database 5, the base station 6, the store terminal 7, the store server 8, the network 9, etc. See at least Paragraph [0013] and Fig. 1)
With respect to claim 36:
Suzuki further teaches wherein the transaction terminal comprises an electronic server. (The electronic money system 1 comprises the sized terminal 2, the mobile phone 3, the electronic money server 4, the database 5, the base station 6, the store terminal 7, the store server 8, the network 9, etc. See at least Paragraph [0013] and Fig. 1)
Claim 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Fumio (JP 2012123700 A; hereinafter, "Suzuki") and further in view of Basetsu Hisahiro (JP 200999076 A; hereinafter, "Basetsu") and Ichimaru et al. (US 2012/0032789 A1; hereinafter, “Ichimaru”) and White (US 20120233005 A1; hereinafter, “White”) and Visuri et al. (US 20130322329 A1; hereinafter, “Visuri”).
With respect to claim 18:
Suzuki in view of Basetsu and Ichimaru and White does not teach wherein the specifying code is further configured to cause the at least one processor to identify a plurality of communication speeds respectively corresponding to the plurality of payment devices, identify a classification of the transaction terminal based on data received from the transaction terminal, and specify from among the plurality of payment devices, the payment device based on the plurality of communication speeds and the classification of the transaction terminal. However, Visuri teaches wherein the wherein the specifying code is further configured to cause the at least one processor to identify a plurality of communication speeds respectively corresponding to the plurality of payment devices, identify a classification of the transaction terminal based on data received from the transaction terminal, and specify from among the plurality of payment devices, the payment device based on the plurality of communication speeds and the classification of the transaction terminal. (These factors or a subset of these factors may be collected (e.g., data associated with the factors) for each connection that the mobile device 110 can detect at the time of selecting the connection to use for each application. The rules and policies 114 and/or 154 control which of the available connections will be selected at any given time for each of the applications that need a data connection. The level of sophistication in the selection process may vary among different implementations. For example, the following factors may be included in the decision-making (e.g., in selecting the connections to use). 
Suzuki in view of Basetsu and Ichimaru and White discloses a system of specifying a payment device among multiple payment devices which is connecting to a mobile phone for transaction. Visuri discloses a system of specifying a connection to the mobile phone based on signal quality of each connection and the requirements of applications running on the mobile phone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the payment system of Suzuki in view of Basetsu and Ichimaru and White the ability to specifying a connection to the mobile phone based on signal quality of each connection and the requirements of applications running on the mobile phone as taught by Visuri since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to claim 20:
Ichimaru further teaches wherein the specifying code is further configured to cause the at least one processor to identify the payment device from among the plurality of payment devices based on the payment device being connected to the mobile terminal. (in the case where a plurality of secure elements are housed in a mobile terminal 100 and the same application is 
With respect to claim 21: 
Visuri further teaches wherein the classification indicates a required time of a transaction, and wherein if the classification of the transaction terminal with which connection has been established gives priority to the required time, the specifying code is further configured to cause the at least one processor to specify the payment device which minimizes the required time. (Bandwidth need or any other specific need for characteristics of connectivity of each application running on the wireless device. Acceptability of delay in transmitting the data as pre-specified by the application provider or the end user for each application and the time elapsed from when the original request by an application was made for the data transmission (For example, it may be specified as acceptable to delay uploading photographs to a website by one hour and the system may wait to see if a free connection becomes available within this interval before selecting a connection with a non-zero price or the system may have different 
With respect to claim 22:
Visuri further teaches wherein if the classification of the transaction terminal with which connection has been established does not give priority to the required time, the specifying code is further configured to cause the at least one processor to identify a plurality of availabilities respectively corresponding to the plurality of payment devices and specify the payment device from among the plurality of payment devices based on the plurality of availabilities. (The level of sophistication in the selection process may vary among different implementations. For example, the following factors may be included in the decision-making (e.g., in selecting the connections to use). Quality of the signal based on measurement of the signal strength or signal-to-noise ratio or any other relevant parameter that is available from the radio system for each possible connection that the device can detect. Bandwidth need or any other specific need for characteristics of connectivity of each application running on the wireless device. Reliability (packet loss) of the connection, latency and jitter of the connection. See at least Paragraph [0045]-[0054]). 
With respect to claim 23:
Visuri further teaches wherein if the classification of the transaction terminal with which connection has been established does not require the fast communication speed, the specifying code is further configured to cause the at least one processor to identify a plurality of network connection availabilities respectively corresponding to the plurality of payment devices and specify the payment device from among the plurality of payment devices as the payment device corresponding to a low availability from among the plurality of network connection availabilities, wherein each of the plurality of network connection availabilities has a different network connection availability. (For example, the following factors may be included in the decision-making (e.g., in selecting the connections to use). Quality of the signal based on measurement of the signal strength or signal-to-noise ratio or any other relevant parameter that is available from the radio system for each possible connection that the device can detect. Bandwidth need or any other specific need for characteristics of connectivity of each application running on the wireless device. See at least Paragraph [0045]-[0054]). It would have been merely design choice to choose to connect via a network with higher or lower connection quality.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Fumio (JP 2012123700 A; hereinafter, "Suzuki") and further in view of Basetsu Hisahiro (JP 200999076 A; hereinafter, "Basetsu") and Ichimaru et al. (US 2012/0032789 A1; hereinafter, “Ichimaru”), and White (US 20120233005 A1; hereinafter, “White”) and Brodson et al. (US 2007/0288313 A1; hereinafter, “Brodson”).
With respect to claim 30:
Suzuki in view of Basetsu and Ichimaru and White does not teach wherein the computer program code further comprises divided payment code configured to cause the at least one processor to determine a divided payment amount for each of the plurality of payment devices such that a total value of the divided payment amount for each of the plurality of payment devices becomes equal to a total payment amount. However, Brodson teaches wherein  the computer  program code further  comprises  divided  payment code configured to cause the at least one processor to determine a divided payment amount for each of the plurality of payment devices such that a total value of the divided payment amount for each of  the plurality  of  payment devices  becomes equal to a total payment amount. (After the UPCs are examined and coupon values totaled, the payment is processed as a split tender between the redeemed coupon value and consumer's funds. See at least Paragraph [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Suzuki in view of Basetsu and Ichimaru and White with the technique of split payment by coupon value and consumer’s funds as disclosed by Brodson to divide the payment between a plurality of payment device.
Claim 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Fumio (JP 2012123700 A; hereinafter, "Suzuki") and further in view of Basetsu Hisahiro (JP 200999076 A; hereinafter, "Basetsu") and Ichimaru et al. (US 2012/0032789 A1; hereinafter, “Ichimaru”) and White (US 20120233005 A1; hereinafter, “White”) and Fiore et al. (US 2013/0275303 A1; hereinafter, “Fiore”).
With respect to claim 31:
Suzuki in view of Basetsu and Ichimaru and White does not teach wherein the mobile terminal is one from among a plurality of mobile terminals, and wherein each of the plurality of mobile terminals shares one electronic money card as the payment device with which connection is to be established and can perform payment separately with the payment device by using the one electronic money card. However, Brodson teaches wherein the mobile terminal is one from among a plurality of mobile terminals, and wherein each of the plurality of mobile terminals share one electronic money card as the payment device with which connection is to be established and can perform payment separately with the payment device by using the one electronic money card. (The mobile device application enables users to link (i.e., associate) one or more mobile devices 160 to one or multiple PANs of payment cards. See at least Paragraph [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Suzuki in view of Basetsu and Ichimaru and White with the technique of enable user to link multiple mobile devices to one payment cards as disclosed by Fiore to having a plurality of payment devices share one electronic money card.
With respect to claim 32:
Suzuki in view of Basetsu and Ichimaru and White does not teach wherein the payment performed by the plurality of mobile terminals is performed by one of the plurality of mobile terminals. However, Brodson teaches wherein the payment performed by the plurality of mobile terminals is performed by one of the plurality of mobile terminals. (The mobile device application enables users to link (i.e., associate) one or more mobile devices 160 to one or multiple PANs of payment cards. See at least Paragraph [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that payment performed by the plurality of payment device is performed by the one electronic money card.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685